Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1, 8, 15-20 have been cancelled; Claims 1-3 and10 have been amended; Claims 21-27 are added as a new claims; and Claims 1-7, 9-14, and 21-27 remain for examination, wherein claims 1 and 21-22 are independent claims.

Status of the Previous Rejections
Previous rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 6/8/2022.
Previous rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 6/8/2022.
Previous rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 6/8/2022.
Previous rejection of Claims 1-7, 9, 12, and 14 under 35 U.S.C. 103(a) as being unpatentable over Liu et al (US 9,481,919 B2, thereafter US’919) in view of  Duyvesteyn (US-PG-pub 2012/0204680 A1, thereafter PG’680) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 6/8/2022.
Previous rejection of Claims 10-11 under 35 U.S.C. 103(a) as being unpatentable over US’919 in view of  PG’680, and further in view of Narisako et al (US-PG-pub 2011/0072936 A1, thereafter PG’936) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 6/8/2022.

Reason for Allowance
Claims 1-7, 9-14, and 21-27 are allowed.  
Regarding the instant independent claims 1 and 21-22, the Applicant has added allowable subject matter in the previous claim 8 in the instant claim 1 and claim 8 has been cancelled (refer to the previous office action dated 3/9/2022). The Applicant have  added independent claims 21-22 with allowable subject matter in the previous claim 13. It is noted that the recorded prior art(s) does not specify the claimed process condition for the second leaching (cl.1) or light irradiation on the first leaching solution (cl.21)  and further obtaining a mixture of metallic and oxidic iron compound (cl.21-22).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734